UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number: 3235-0058 Expires: August 31, 2015 Estimated average burden hours per response2.50 FORM 12b-25 SEC FILE NUMBER 000-25283 NOTIFICATION OFLATE FILING CUSIP NUMBER 218868107 (Check one): Form 10-K ☐ Form 20-F ☐ Form 11-K ☐ Form 10-Q ☑ Form 10-D ☐ Form N-SAR ☐ Form N-CSR ☐ For Period Ended: December 31, 2014 ☐ Transition Report on Form 10-K ☐ Transition Report on Form 20-F ☐ Transition Report on Form 11-K ☐ Transition Report on Form 10-Q ☐ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION CORINTHIAN COLLEGES, INC . (Full Name of Registrant) Former Name if Applicable 6 Hutton Centre Drive, Suite 400 Address of Principal Executive Office (
